HOOK, Circuit Judge
(specially concurring). The railway company pleaded in defense the separate coach statute of Oklahoma and in brief and argument relied on McCabe v. Railway, 109 C. C. A. 110, 186 Fed. 966. It may not be inappropriate to direct attention to some features of the McCabe case, in the decision of which the writer con*400curred, to the end that it may he made plain that the constitutionality of the statute, was not involved in that case and that, had it been, the discussion of the proviso of section 7 (Laws Okl. 1907-08, c. 15, art. 1 [Comp. Laws 1909, § 440]) was unnecessary. The McCabe case was a suit by five negro citizens of Oklahoma to enjoin certain railroad companies in that state from complying with the statute. It was begun before the statute took effect. An amended bill was filed a few ■days afterwards. The trial court sustained a demurrer to the amended bill, the plaintiffs stood on their pleading and came here by appeal. In their amended bill the plaintiffs disclosed no ’interest whatever in the prospective effect or operation of the separate coach statute except as they were members of the African race and lived in Oklahoma. It was not claimed that any personal right had as yet been in fact violated. It was not even alleged that the plaintiffs had ever traveled or definitely expected to travel on defendants’ railroads. The nearest approach to that was in the averment:
“That the acts and conduct of the defendants and each of them are being done under the provision of the state (statute) of Oklahoma above set out and will be continuous and will work great hardship upon your orators and all persons of the negro race desiring to travel on railroads in the State of Oklahoma.”
And in order to show a ground of jurisdiction in e.quity, which was indispensable to the maintenance of the suit, the averment continued:
“And unless restrained and enjoined by your honors from carrying out the intended injury, a multiplicity of suits will ensue; there being at least 50,000 persons of the negro race in the state of Oklahoma who will be injured and deprived of their civil rights unless so restrained by this honorable court.”
This was the only averment to invoke the equitable jurisdiction of the court. The trial court gave no opinion showing the grounds for its 'action, but it is manifest from long-settled principles of law and procedure that the dismissal of the suit by that court and also the affirmance of its action by this court were imperative for reasons not reaching or touching in any degree the constitutionality of the legislation.
But suppose the above obstacles, which would seem insuperable, had not been in the way, and it became necessary to consider the proviso of section 7 of the Oklahoma statute that:
“Nothing herein contained shall be construed to prevent railway companies in this state from hauling sleeping cars, dining or chair cars attached to their trains to be used exclusively by either white or negro passengers, separately but not jointly.” <
Clearly there is nothing on the face of this provision that affirmatively commands’a violation of anybody’s constitutional rights. Violations could only arise from the future conduct of the railroad companies in particular cases, not from the letter of this provision. But even were the letter of the provision ambiguous and fairly susceptible of two constructions, one making the statute valid, the other making it unconstitutional, a court would adopt the former when a specific case arose requiring it to decide the question (United States v. Delaware & Hudson Co., 213 U. S. 366, 29 Sup. Ct. 527, 53 L. Ed. 836), but it would not indulge in prevision or conjecture. . It may be convenient at times to test out beforehand what a law or some part of it means and what may *401or may not be done under it; but cases brought for that purpose are moot cases, and courts are not authorized to decide them.
From the earliest times in-this country and in England it has been, the rule that observations in an opinion not called for by the issues of the case are not in judgment and are not authoritative. It has its-foundations in the necessary limitations of the judicial power which deny legislative functions and forbid decision upon cases or conditions-not in court, and also in the limitations of the human mind which perceives less distinctly and less accurately those things that lie outside the path of a cause but are regarded as analogies, arguments, or illustrations pointing the way to the end. It is a rule of justice and necessity and is of constant application in the courts, and among the judges of a court not only to the opinions of other tribunals and judges but also-to their own. As was said years ago in Lucas v. Commissioners, 44 Ind. 525, 541:
“The members of a court often agree in a decision, but differ decidedly as-to the reasons or principles by which their minds have been led to a common conclusion. It is therefore the conclusion only, and not the process by which it has been reached, which is the decision of the court, and which has the-force of precedent in other cases.”
In the trial of the case at bar in the court below the opinion in the McCabe case was relied on as controlling -authority. As one of the judges who sat in the McCabe case, I have deemed' it my duty to those who may feel bound by expressions in the opinions of this court to state clearly and accurately the real status of that litigation. Having done so, the responsibility in the future must rest with those who continue to regard the views expressed as judicially authoritative or res adjudicata.